Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breslaw (US 2016/0059322).
Regarding claim 1, Breslaw discloses a hole saw end cap , comprising: a hub 104; a central hole 303 located in a center of the hub and extending through the hub, wherein the central hole is configured to couple the hub to an arbor of a driving device [0053]; and spokes extending radially outward from the hub 104 (See Figures 1A and 3), wherein openings are formed between the spokes and each of the spokes end at an outer radial edge section (See Figure 3); wherein the hub 104 includes an upper and lower surface: wherein the spokes include an upper and lower surface: wherein the upper surfaces of the hub and spokes together define the uppermost surface of the end cap and the lower surfaces of the hub and spokes together define the lowermost surface of the end cap (See Figure 1A) wherein no circumferential outer rim is coupled to the outer radial edge sections of the spokes such that the outer radial edge sections .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone (US 6,007,279).
Regarding claim 1, Malone discloses a hole saw end cap 16, comprising: a hub (Note: the center portion of element 16 including the center holes) (See Figure 4); a central hole located in a center of the hub and extending through the hub (See Figure 4), wherein the central hole is configured to couple the hub to an arbor of a driving device (See Figure 1); and spokes extending radially outward from the hub (Note: two spokes extend radially outward from the center hole of element 16), wherein openings are formed between the spokes (See Figures 1 and 4) and each of the spokes end at an outer radial edge section (See Figure 1) (Note: the element 16 is attached to the top edge of the cylindrical hole saw 10); wherein the hub includes an upper and lower surface: wherein the spokes include an upper and lower surface: wherein the upper surfaces of the hub and spokes together define the uppermost surface of the end cap and the lower surfaces of the hub and spokes together define the lowermost surface of the end cap (See Figures 1 and 4) wherein no circumferential outer rim is coupled to the 
Regarding claim 2, Malone discloses wherein the outer radial edge sections of the spokes are aligned curved surfaces and each have the same radius of curvature and same center point as each other (Note: the outer radial edges of the end cap 16 are welded to the cylindrical edge of the hole saw 10 such that the outer radial edge sections of the spokes are aligned curved surfaces) (See Figures 1 and 4).
Regarding claim 10, Malone discloses a hole saw 10, comprising: an end cap 16, comprising: a central hub (Note: the center portion of element 16 including the center holes) (See Figure 4); a central hole located in a center of the central hub and extending through the central hub (See Figure 4), wherein the central hole is configured to couple the central hub to an arbor of a driving device (See Figure 1); and a first pair of spokes comprising a first spoke and a second spoke each spoke extending radially outward from the central hub (See Figures 1a and 4), wherein openings are formed between the first spoke and the second spoke (See Figures 1a and 4) and wherein the first spoke and the second spoke each end at an outer radial edge section having a curved surface (Note: the outer radial edges of the end cap 16 are welded to the cylindrical edge of the hole saw 10 such that the outer radial edge sections of the spokes are aligned curved surfaces) (See Figures 1a and 4), wherein the curved surface of the first spoke has the same radius of curvature and the same center point as the curved surface of the second spoke (See Figures 1a and 4); wherein no circumferential outer rim is coupled to the outer radial edge section of the spokes such that the outer radial 
Regarding claim 11, Malone discloses wherein a radially outer surface of each spoke is in compression during clockwise rotation as experienced during cutting (See Figure 1).
Regarding claim 14, Malone discloses drive pin holes extending through the central hub of the end cap, the drive pin holes being configured to receive drive pins on the arbor of the driving device (Note: the two holes formed on opposite sides of the central hole) (See Figure 4).
Regarding claim 19, Malone discloses a hole saw 10, comprising: a sidewall 12 comprising cutting teeth 14 on a first end of the sidewall and a second end opposite the first end (See Figure 1); an end cap 16, comprising: a central hub (Note: the center portion of element 16 including the center holes) (See Figure 4); a central hole located in a center of the central hub and extending through the central hub (See Figure 3), wherein the central hole is configured to couple the central hub to an arbor of a driving device (See Figure 1); and a first pair of spokes comprising a first spoke and a second spoke each extending radially outward from the central hub (See Figures 1a and 4), wherein a radial end of the spokes has no outer rim and ends at an outer edge section .

Claim(s) 1, 2, 10, 11, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2,053,702).
Regarding claim 1, Davis discloses a hole saw end cap 9, comprising: a hub 10; a central hole located in a center of the hub and extending through the hub (See Figure 2), wherein the central hole is configured to couple the hub to an arbor of a driving device (See Figure 2); and spokes 12 extending radially outward from the hub 10, wherein openings are formed between the spokes and each of the spokes end at an 
Regarding claim 2, Davis discloses wherein the outer radial edge sections of the spokes 12 are aligned curved surfaces and each have the same radius of curvature and same center point as each other (See Figures 3 and 4).
Regarding claim 10, Davis discloses a hole saw (See Figure 1), comprising: an end cap 9, comprising: a central hub 10; a central hole located in a center of the central hub and extending through the central hub (See Figure 2), wherein the central hole is configured to couple the central hub to an arbor 5 of a driving device 3 (See Figure 2); and a first pair of spokes 12 comprising a first spoke and a second spoke each spoke extending radially outward from the central hub (See Figures 1-4), wherein openings are formed between the first spoke and the second spoke and wherein the first spoke and the second spoke each end at an outer radial edge section having a curved surface (See Figures 1-4), wherein the curved surface of the first spoke has the same radius of curvature and the same center point as the curved surface of the second spoke (See Figures 3 and 4); wherein no circumferential outer rim is coupled to the outer radial edge section of the spokes such that the outer radial edge sections of the spokes define 
Regarding claim 11, Davis discloses wherein a radially outer surface of each spoke 12 is in compression during clockwise rotation as experienced during cutting (See Figures 1-4).
Regarding claim 15, Davis discloses a second pair of spokes 12 on the end cap 9, the second pair of spokes comprising a third spoke and a fourth spoke opposite the third spoke, the third spoke and the fourth spoke each extending radially outward from the central hub, wherein the first spoke is opposite and a mirror image of the second spoke in the first pair of spokes, and the third spoke is a mirror image of the fourth spoke in the second pair of spokes (See Figures 1-4).
Regarding claim 19, Davis discloses a hole saw (See Figure 1), comprising: a sidewall 14 comprising cutting teeth 18 on a first end of the sidewall and a second end opposite the first end (See Figure 1); an end cap 9, comprising: a central hub 10; a central hole located in a center of the central hub and extending through the central hub (See Figure 2), wherein the central hole is configured to couple the central hub to an arbor 5 of a driving device 3; and a first pair of spokes 12 comprising a first spoke and a second spoke each extending radially outward from the central hub, wherein a radial .

Allowable Subject Matter
Claims 3-9, 12, 13, 16-18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722